COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-036-CV
    
SANDRA PAT 
JENKINS                                                          APPELLANT
    
V.
    
DON 
DAVIS BODY SHOP                                                          APPELLEE
    
----------
FROM 
THE 348TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        Appellant 
Sandra Pat Jenkins's brief was initially due on July 23, 2003. On July 30, 2003, 
and September 16, 2003, we notified Jenkins that her brief had not been filed as 
required by rule 38.6(a). See Tex. 
R. App. P. 38.6(a). On October 2, 2003, we granted Appellant's second 
request for an extension of time to file her brief and ordered the brief filed 
by October 10, 2003. Our order expressly stated that we would dismiss the appeal 
for want of prosecution if appellant again failed to timely file her brief. See Tex. R. App. P. 38.8(a)(1). To date, 
appellant has not filed her brief or another motion to extend the time to file 
her brief.
        Appellee 
Don Davis Body Shop filed an “Amended Motion for Involuntary Dismissal of 
Appeal & Attorney Fees” on October 7, 2003. That motion is GRANTED to the extent that, because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b)-(c).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
 
   

                                                                  PER 
CURIAM

  
  
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and SAM J. DAY, J. 
(Retired, Sitting by Assignment)

DELIVERED: 
November 13, 2003
 


NOTES
1. 
See Tex. R. App. P. 47.4.